DETAILED CORRESPONDENCE
This Office action is in response to the remarks filed 02/22/2021.
	
Claim Status
Claims 1-18 previously withdrawn due to election of Group III, see previous Office action dating 9/24/2020, 
Claims 19-20 canceled, and 
Claims 21-46 newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/30/2021 and 02/22/2021 are acknowledge.

Election/Restrictions
Election by Original Presentation
 	The newly submitted claims 21-46 are directed to an invention that is independent or distinct from the invention originally claimed for the following reason: these claims are directed to a system and method for communication with a plurality of unmanned aerial vehicles (UAVs) and a plurality of computer aided dispatch (CAD) 
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-46 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Election by Original Presentation; Canceled Elected Claims, Non-Responsive
The amendment filed on 02/22/2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because these claims are directed to an invention independent or distinct from the invention originally claimed.

Conclusion
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ANA D THOMAS/           Examiner, Art Unit 3661                                                                                                                                                                                             

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661